                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                               3:19-cv-00434-RJC-DSC

JEFFERY NICHOLS,                             )
                                             )
             Plaintiff,                      )
                                             )
                 v.                          )
                                             )                ORDER
HUESKER INC. and HUESKER                     )
SYNTHETIC GMBH,                              )
                                             )
             Defendants.                     )
                                             )

      THIS MATTER comes before the Court on Defendant Huesker Synthetic

GmbH’s motion to dismiss, (Doc. No. 4), and the Magistrate Judge’s Memorandum

& Recommendation (“M&R”), (Doc. No. 15).

I.    BACKGROUND

      On September 5, 2019, Plaintiff filed his pro se complaint asserting claims for

disability discrimination and retaliation under the Americans with Disabilities Act

of 1990. (Doc. No. 1.) On October 29, 2019, Defendant Huesker Synthetic GmbH

filed its motion to dismiss pursuant to Rule 12(b)(5). (Doc. No. 4.) In the M&R, the

Magistrate Judge recommended that this Court grant Defendant’s motion. (Doc.

No. 15, at 4.)        The Magistrate Judge advised the parties of their right to file

objections within fourteen days, (Doc. No. 15, at 4); however, no objections were

filed, and the time for doing so has expired.

II.   STANDARD OF REVIEW

      The district court may assign dispositive pretrial matters pending before the



      Case 3:19-cv-00434-RJC-DSC Document 16 Filed 06/05/20 Page 1 of 3
court to a magistrate judge for “proposed findings of fact and recommendations.” 28

U.S.C. § 636(b)(1)(B). The Federal Magistrate Act provides that a district court

“shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id. § 636(b)(1);

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). “[I]n the absence of a timely

filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d

310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

III.   DISCUSSION

       As no objection to the M&R has been made, the parties have waived their

right to de novo review of any issues covered in the M&R. After review of the M&R

and the entire record, the Court determines that the recommendation of the

Magistrate Judge to grant Defendant’s motion to dismiss is fully consistent with

and supported by current law. Therefore, the Court adopts the M&R.

IV.    CONCLUSION

       IT IS THEREFORE ORDERED that:

       1.    The Magistrate Judge’s M&R, (Doc. No. 15), is ADOPTED;

       2.    Defendant Huesker Synthetic GmbH’s motion to dismiss, (Doc. No. 4),

             is GRANTED; and

       3.    Defendant Huesker Synthetic GmbH is DISMISSED from this action.




                                          2

       Case 3:19-cv-00434-RJC-DSC Document 16 Filed 06/05/20 Page 2 of 3
                    Signed: June 5, 2020




                                     3

Case 3:19-cv-00434-RJC-DSC Document 16 Filed 06/05/20 Page 3 of 3
